Van Wyck, J.
This is an action to recover awards made for land (the front strips of two lots) taken for the widening of North Second street in this city, under an act passed April 19, 1871 (Laws 1871, chap. 559). This is an appeal from a judgment in favor of defendant. Plaintiffs’ alleged claim to the awards rests upon a mortgage made after the passage of this act, which mortgage expressly excludes from premises described therein the land taken for the widening of this street, and restricts the conveyance to the parts of the lots not taken. No intention to assign these awards can be inferred from this mortgage. In Engelhardt v. City of Brooklyn, 3 Misc. Rep. 30, cited by plaintiff, and Delap v. City of Brooklyn, Id. 22, we held that there was an assignment for the reason that the mortgages in those cases were the exact reverse of this one, in that they conveyed the whole of the lot by metes and bounds, as if no part thereof had been taken for the widening of the street.
Judgment must be affirmed, with costs.
Osborne, J., concurs.
Judgment affirmed, with costs.